DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 7/19/2021, with respect to claims 1-5, 10-15 and 17-20 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-4, 5-10 and 17-20 have been withdrawn in light of the provided amendments. 
Applicant’s arguments, see “Remarks”, filed 7/19/2021, with respect to claims 6-9 and 16 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 6-9 and 15 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1-9, 11-13 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 21 (the independent, similar claims of the instant application), though Green et al. ("Microfabricated tip arrays for improving force measurements", Applied Physics Letters Volume 74, Number 10, March 8 1999, pages 1489-1491, from hereinafter "Green") does teach  a method for performing a scanning probe microscopy (SPM) measurement on a sample (abstract), the method comprising attaching the sample to a cantilever (pages 1489-1490, columns 1-2), providing a substrate comprising on a surface of the substrate a first SPM tip and a second SPM tip that differ from each other in material composition, shape or size (FIG. 2f and associated text), performing a first SPM measurement by scanning the sample across the first SPM tip and performing a second SPM measurement by scanning the sample across the second SPM tip (pages 1489 column 2-page 1491 column 2), Green fails to teach that performing the first SPM measurement comprises slicing away a layer of the sample using the first SPM tip. Though US Patent Application Publication Numbers 20170003336 and 20090038383 both teach slicing away a layer of the sample using an SPM tip, these references likewise fail to teach that performing the first SPM measurement comprises slicing away a layer of the sample using the first SPM tip. Rather in these two references, the actual measurement is not performed using an SPM tip, but rather by electronic means. Claims 2-9 and 11-13 are allowed by virtue of their dependency on the allowed base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.